Citation Nr: 0102279	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUES

1.  Entitlement to an extension of the delimiting date for 
educational assistance allowance under Chapter 34, Title 38, 
United States Code.

2.  Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from determinations by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran had active service from January 1966 to 
January 1986.

2.  The entire Chapter 34 educational benefits program 
expired on December 31, 1989.

3.  The veteran did not continue on active duty for a 
continuous period of at least three years beyond June 30, 
1985.

4.  The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government, or involuntarily for the convenience of the 
Government as a result of a reduction in force.


CONCLUSIONS OF LAW

1.  There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 1991); 38 
C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 1996).

2.  The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code.  38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 21.7040, 21.7044 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was not informed that he had 
only 10 years to use his Chapter 34 educational assistance 
benefits.  He contends that he was not provided all of the 
necessary information regarding educational assistance 
benefits when he was discharged and that the individual who 
processed his paperwork did so in an incomplete fashion for 
him and for other servicemembers.  

In this regard, the Board notes that although the VA makes a 
concerted effort to notify veterans of potential entitlement 
to VA benefits, the VA does not have the duty to provide a 
veteran with personal notice of potential eligibility for VA 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Further, erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  
Thus, the Board will consider if the veteran's claim is 
meritorious based on his service information.  

The Board notes that the veteran is seeking an extension of 
the end date of his Chapter 34 benefits.  Also, it appears 
that he wants any remaining benefits for Chapter 34 converted 
to Chapter 30 benefits.  

With regard to Chapter 34 benefits, the Board has considered 
the veteran's claim, but must point out that the legal 
criteria governing time limitations for completing a program 
of education are specifically set forth in 
38 U.S.C.A. § 3462.  Pursuant to 38 U.S.C.A. § 3462, the 
veteran's ending date of eligibility for educational 
assistance benefits under Chapter 34, Title 38, United States 
Code, was 10 years after his last release from active duty.  
In certain circumstances, extensions were warranted.  

The veteran served on active duty from January 1966 to 
January 1986.  During his period of active duty, the veteran 
used some Chapter 34 benefits in the 1970's.  His DD Form 214 
shows that the veteran retired voluntarily in January 1986.  
Thus, his delimiting date generally would have been 10 years 
from his retirement date.  However, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e); 
38 C.F.R. § 21.1042(a)(2) (as in effect prior to May 24, 
1996).  In that regard, as of May 24, 1996, the federal 
regulations dealing with the administration of the Chapter 34 
program (38 C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) 
were rescinded, because they no longer had any legal effect 
as no Chapter 34 benefits could be authorized for training 
after December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 
1996).  Thus, there is no legal authority currently in 
existence to pay educational assistance benefits under the 
Chapter 34 program for training pursued after December 31, 
1989, and the veteran's claim for an extension of the end 
date for Chapter 34 benefits must be denied.  

With regard to Chapter 30 benefits, the Board notes that an 
individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in January 1966; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized data from the 
Department of Defense confirm that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).

As noted, the veteran's DD Form 214 shows that the veteran 
was voluntarily discharged in January 1986 for retirement 
purposes.  The veteran does not contend nor does the record 
show that this was not the case.  Thus, although the veteran 
was eligible for Chapter 34 education benefits and was on 
active duty between October 19, 1984 and July 1, 1985, it is 
clear that the veteran did not have three years of continuous 
service after June 30, 1985.  See 38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7044(a).  Also, the veteran 
does not contend nor does the record show that he was 
discharged for any of the reasons set forth in 38 U.S.C.A. 
§ 3011(a)(1)(B) and 38 C.F.R. § 21.7044(a).

Although the Board is sympathetic to the veteran's concerns, 
the governing law and regulatory provisions, cited above, 
mandate that an eligible individual have certain qualifying 
service in order to be eligible for Chapter 30 educational 
assistance benefits.  The Board acknowledges the veteran's 
lengthy and honorable service; however, the Board is not free 
to ignore or make exceptions to laws passed by Congress.  In 
this instance, the applicable law is specific as to the 
criteria for the benefit sought on appeal.  In short, there 
is no legal basis to extend the veteran's Chapter 34 benefits 
or to award entitlement to Chapter 30 educational benefits.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).





ORDER

The claim for educational assistance benefits under either 
Chapter 30 or Chapter 34, Title 38, United States Code is 
denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals



 

